Citation Nr: 1126347	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  05-30 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for emphysema, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for asthma, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for right lung pain, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for halitosis, claimed as bad breath due to a lung disorder.

5.  Entitlement to service connection for an asbestos-related pulmonary disorder.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to February 1969, including service in the Republic of Vietnam from January 1968 to February 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2004 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claims were previously before the Board in September 2009 and remanded at that time for additional evidentiary development, to include clarifying discrepancies about his identity and obtaining outstanding VA records.  Unfortunately, another remand is required for the reasons discussed below.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for several respiratory disabilities, to include as due to Agent Orange exposure.  See August 2003 VA Form 21-526.  He also alleges a continuity of symptoms from discharge from service.  See September 2003 statement.  Preliminarily, the Veteran was provided with the information and evidence needed to substantiate his service connection claims for emphysema, asthma, and right lung pain in August 2003 (prior to the rating decision currently on appeal).  The Veteran was not, however, provided with the information and evidence needed to substantiate his service connection claim for halitosis or an asbestos-related pulmonary disorder.  On remand, therefore, the Veteran should be provided complete notice pursuant to the Veterans Claims Assistance Act (VCAA) of the information and evidence needed to substantiate these claims.  See also, VBA Adjudication Manual, M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(h) (outlining the requirements related to the development of service connection claims for disabilities resulting from exposure to asbestos). 

The Veteran further asserts that he was treated for asthma at a VA medical facility in Detroit, Michigan shortly after discharge from service.  The RO requested these records several times before receiving a negative response in June 2007.  As noted in the Board's September 2009 remand order, the evidence of record contained several discrepancies in the Veteran's identifying information.  

For instance, the Veteran's DD Form 214 listed the Veteran's name, Social Security Number, military service number, Selective Service number, birthdate, and birthplace.  The Veteran's DA Form 20, in contrast, listed a different Social Security Number and birthplace, but the same military service number and birthdate.  In all, the Board has found seven different Social Security Numbers as well as two different military service numbers, two different birthdates, and two different birthplaces listed in the Veteran's service personnel records (SPRs) and service treatment records (STRs).  See DD Form 214, DA Form 20, Special Orders dated July 21, 1967, USAFI Achievement Tests III Form A dated July 26, 1967, National Agency Check Request dated August 1, 1967, Special Orders dated March 18, 1968, Special Orders dated March 21, 1968, Special Orders dated February 22, 1969, and Special Orders dated June 20, 1973; see also, STRs dated October 1966, September 1967, and February 1969.

The Veteran also provided conflicting information when he filed VA Forms 21-526 in May 2003 and August 2003.  Here, the Veteran provided two different Social Security Numbers (along with a notation "214 in error"), as well as different birthdates, and different birthplaces when compared to the SPRs and STRs.  See also, March 2003 VA Form 21-22.  Also associated with the claims file are photocopies provided by the Veteran of his VA identification card and Social Security card.      

The Board's September 2009 remand order attempted to resolve the ambiguities pertaining to the Veteran's identity in the record by requesting that the Veteran provide an explanation for this conflicting information, and by making new requests for SPRs as well as any outstanding VA treatment records from Detroit, Michigan dated 1969 to 1975.  The Board also requested that any current outstanding VA treatment records be obtained at that time as well.  

The Veteran was advised of these discrepancies in a letter dated November 2009 and provided an opportunity to clarify them.  The Veteran did not respond to this inquiry.  The Veteran was also informed in January 2010 that attempts to obtain outstanding VA treatment records from Detroit, Michigan were likewise unsuccessful.  However, it is unclear what social security number the Veteran used when seeking treatment there.  Specifically, the Veteran should be contacted and asked to identify what Social Security number he used when he received treatment at the VA Medical Center facility in Allen Park and/or Detroit.  Thereafter, the RO/AMC should attempt to obtain any and all records identified as pertinent by the Veteran from these facilities.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

The Veteran was afforded a VA Compensation and Pension (C&P) respiratory disorders examination in September 2003.  Following a physical examination and diagnostic testing, the examiner diagnosed the Veteran as having a subjective history of asthma (with emphysematous changes noted on chest x-ray and pulmonary function tests).  The examiner described the Veteran's level of impairment as "mild-moderate" secondary to dyspnea.  The examiner also diagnosed the Veteran as having right subcostal pain, costochondral, and halitosis of an unknown etiology.  

Unfortunately, the Board finds that another remand is required in this instance since the September 2003 VA examiner failed to provide an opinion about the nature and etiology of the currently diagnosed respiratory disabilities and/or halitosis and their relationship to service, if any.  The examiner also failed to take into account the Veteran's report of continuity of symptoms since discharge from service.  On remand, therefore, the Veteran should be afforded another VA examination to address these issues.

The Veteran receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from November 3, 2007.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment since discharge from service for his claimed respiratory disabilities and halitosis that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his claimed respiratory disabilities and halitosis that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  The Veteran is also asked to identify the Social Security number that he used to obtain treatment at VA medical facilities in Allen Park and/or Detroit.  

The Veteran should be provided with complete notice pursuant to the Veterans Claims Assistance Act (VCAA) of the information and evidence needed to substantiate his service connection claims for halitosis and an asbestos-related pulmonary disorder.  See also, VBA Adjudication Manual, M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(h) (outlining the requirements related to the development of service connection claims for disabilities resulting from exposure to asbestos). 

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from November 3, 2007.  If there are no VA medical records dated after November 3, 2007, this finding should be documented in the claims folder.

Additionally, contact the VA Medical Center in Detroit, Michigan and request any and all treatment records pertaining to the Veteran that are dated from 1980 to 2001.  There should also be an attempt to obtain any and all records pertaining to the Veteran dated 1969 to 1975 from the now-defunct VA Medical Center in Allen Park. In particular, a search should be conducted using the Social Security number(s) provided by the Veteran in response to Step 1.  If these records cannot be obtained or do not exist, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  After all of the above development is completed, make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA respiratory examination to determine the nature and etiology of his currently diagnosed respiratory disabilities and their relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.

Specifically, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed respiratory disabilities, including but not limited to emphysematous changes, subcostal pain, and/or halitosis (or any other respiratory disability found on examination) are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service.  The examiner should consider the Veteran's report of continuity of symptoms since discharge from service in reaching this conclusion.  Please note: the examiner is asked to provide an opinion for each respiratory disability of record (or found on examination) and must provide a complete rationale for any stated opinion.
  
4.  After the requested examination has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


